DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 24, 2022 has been entered.  Claims 1-4, 6-9, 12-14, 16-17, and 19-22 are pending in the application, with claims 13 and 16 being amended to recite similar limitations to claim 1.
Examiner notes that the following action is a second Non-Final Office Action in response to Applicant’s Remarks received August 24, 2022, and Applicant’s second Request for Continuation Examination received December 14, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan) 
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi) 
Eberle et al. (US 20180228385 A1)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.).
Re. Claims 1, 21, and 22: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
wherein the tubular member has a first wall thickness along the housing region, and wherein the first wall thickness is smaller from the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region);
a pressure sensor disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
a signal transmitting member coupled to the pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24); 
a centering member disposed within the housing region and coupled to the signal transmitting member at a position adjacent to the pressure sensor (Paragraph 0059: “…a centering ring (not shown) may be disposed around optical fiber 24 at a position that is spaced proximally from optical pressure sensor 20;” Examiner notes that positioning a centering ring at any position proximal from the optical pressure sensor encompasses a position in which the centering member is also within the housing area 52).
While McGowan does teach that silicone is well-known in the art to be a hydrophilic coating (Paragraph 0076), McGowan does not teach a hydrophilic silicone coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).
	Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).  Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
	The combination does not teach the invention wherein the hydrophilic silicone includes an air bubble destabilizing additive.
	Eberle teaches analogous art in the technology pressure sensing guidewires (Abstract).
Eberle teaches that a variety of polymers can be used hydrophilic coatings (Paragraph 0050) for medical devices, including acrylics/methylacrylics, polyvinyls, silicones and copolymers, multipolymers, blends and/or mixtures of any of the previous listed resins and polymers within each group and between each group (Paragraph 0051).  Such a recitation of copolymers, mixtures, and blends encompasses additives of either chemical to the other.  Although Eberle does not describe the use of such materials as bubble destabilizing additives, Applicant has identified that both polymethylacrylate (PMA) and polyvinylpyrrolidone (PVP) have the capability of being air bubble destabilizing additives, wherein Eberle’s recitation of acrylates and methylacrylates encompasses PMA, and Eberle’s recitation of polyvinyls  encompasses PVP.  Thus, Eberle utilizes a blend of silicone and at least polyvinylpyrrolidone (PVP) and/or polymethylacrylate (PMA) for the purpose of providing hydrophilic surfaces for guidewires (Paragraphs 0050-0051), which is the same purpose as that of the inner coating of Moriuchi.  
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include a copolymer/mixture/blend of silicone-based compounds and PVP as taught by Eberle in the combination, since the claimed invention is merely a combination of old elements (Moriuchi: requiring a hydrophilic inner coating; Eberle: teaching a combination of silicone-based and PVP as a hydrophilic coating), and in the combination each element merely would have performed the same function as it did separately (providing a hydrophilic coating), and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner notes that further arts which read upon PVP and/or PMA as an additive to silicone/polysiloxane compounds are recited as pertinent art (see Conclusion) , and may be equally viable alternatives to the art of Eberle.
The above citations of Eberle also read upon the requirements of claims 21 and 22, wherein the additive is PMA (claim 21) or PVP (claim 22).
	The combination does not teach the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating.
	Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the proximal region being free of a hydrophilic silicone coating, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
	Re. Claim 2:  The combination teaches the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the pressure sensor includes an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor).
	Re. Claim 3: The combination teaches the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the signal transmitting member includes an optical fiber (Fig. 1, the signal transmitting member being a fiber optic cable 24).
	Re. Claim 4: The combination teaches the pressure sensing guidewire according to claim 1.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port). 
	Re. Claim 6: The combination teaches the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a centering member coupled to the signal transmitting member (Paragraph 0036, lines 4-9, an attachment member circumferentially disposed to the optical fiber and secured to the inner surface, performing the same function as a centering member).
	Re. Claim 12: The combination teaches the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a tip member coupled to the housing region and extending distally therefrom (Fig. 1, a tip member 30 coupled to the housing region 52 and extending distally therefrom).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Eberle et al. (US 20180228385 A1)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.) 
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claims 7-9: The combination teaches the pressure sensing guidewire according to claim 1, but does not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less (as in claim 7), of about 30 degrees or less (as in claim 8), or of about 10 degrees or less (as in claim 9).
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees).  Therefore, Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less, as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boye et al. (U.S. 2016/0249821 A1) (hereinafter – Boye)
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall)
Eberle et al. (US 20180228385 A1)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.).
Re. Claim 13: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
wherein the tubular member has a reduced wall thickness along the housing region (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region;
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a hydrophilic coating disposed along an inner surface of the housing region.
Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
The combination is silent regarding a hydrophilic coating disposed along the optical pressure sensor.
Boye teaches analogous art in the technology of pressure sensing guidewires (Abstract), and further teaches the invention wherein a hydrophilic coating may be disposed along any surface of a tube housing the pressure sensor or along the optical pressure sensor (Paragraph 0127).
It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified the combination to have incorporated a hydrophilic coating along an optical sensor as taught by Boye, the motivation being that doing so reduce air moving through the tube and allows or more stable signals by promoting the influx of liquids such as water, blood, or saline solutions to contact the pressure sensor membrane (Paragraph 0126).  
Alternatively or additionally, McGowan also describes a coating disposed along an optical pressure sensor (Claim 4), and further describes that such coatings can consist of any previously described material  (Paragraph 0047: “For example, coupler 70 may be …a coating on one or both of fibers 26/64… Coupler 70 may be formed from one or more polymers or from other suitable materials including those disclosed herein”), with McGowan describing hydrophilic coatings (Paragraph 0076).
The combination does not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 30 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).
The combination does not teach the invention wherein the hydrophilic coating comprises silicone and an air bubble destabilizing additive.
Eberle teaches the such a limitation (see rejection of claim 1).
The combination does not teach the invention wherein an inner surface of the proximal region is free of the hydrophilic coating.
Boyle teaches such a limitation (see rejection of claim 1). 
McGowan further the tubular member has an outer surface and wherein the outer surface is free of the hydrophilic silicone coating (Fig. 1: portions of the outer surface are free from a hydrophilic silicone coating 19, as described in Paragraph 0041: “… one or more discrete sections of tubular member 12 may include hydrophilic coating 19; Paragraph 0075: “…a sheath or covering may be absent from a portion of all of guidewire 10, such that tubular member 12 may form the outer surface;” Paragraph 0075: the materials listed may include hydrophilic materials or materials which can be made hydrophilic; Paragraph 0076: the sheath may comprise a coating other than a hydrophilic silicone coating, such as hydrophobic fluoropolymers).
Re. Claim 14: The combination teaches the invention according to claims 13.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 -established as being able to have a hydrophilic coating -extending both proximally and distally of the sensor port).

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.)
Eberle et al. (US 20180228385 A1)
Boye et al. (U.S. 2016/0249821 A1) (hereinafter – Boye)
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claim 16: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising:
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a first hydrophilic coating disposed along an inner surface of the housing region.  
Moriuchi teaches a pressure sensing guidewire having a first hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a first hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
The combination does not teach the invention wherein the first hydrophilic silicone coating extending from a distal end of the housing region to a position proximal of the optical pressure sensor such that an inner surface of the proximal region is free of the hydrophilic silicone coating.
Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified McGowan in view of Moriuchi to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the proximal region being free of a hydrophilic silicone coating, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Although Boyle Jr. is silent regarding the distance of the end position of the inner hydrophilic silicone coating relative to a distal end of the housing region, Boyle teaches that such a coating is for the purpose of fluidly coupling other devices (Paragraph 0154).  It would have been obvious to one having skill in the art before the effective filing date to have modified the end position of the inner hydrophilic silicone coating to be at the required position of 2-10 cm, since this is a result-effective variable that contributes to the coupling/sealing capability of the device.
Furthermore, it would have been an obvious matter of design choice to include positioning of the interior hydrophilic silicone layer at a certain distance relative to the distal end of the housing since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.  The most specific description of the positioning of the inner silicone coating is in Paragraph 0047 of Applicant’s specification.  Although the purpose of the inner silicone coating is made clear (which Boyle Jr. provides alternative motivation for combination), the purpose of the specific positioning of such a coating is unsupported.  Absent a teaching as to the criticality that the coating is required to be positioned at exactly the range of 2-10 cm proximal of the optical pressure sensor, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
The combination does not teach the invention wherein the first hydrophilic silicone coating includes an air bubble destabilizing additive.
Eberle teaches the such a limitation (see rejection of claim 1).
The combination does not teach a second hydrophilic silicone coating disposed along the optical pressure sensor. 
Boye teaches such a limitation (see rejection of claims 1 and 13, wherein the same alternative argument of McGowan also applies).
The combination does not teach the invention comprising a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic coating is designed so that blood contacting a surface of the hydrophilic coating has a contact angle of about 10 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 10 degree or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).
Re. Claim 17: The combination teaches the invention according to claim 16.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port).  
Re. Claim 19: The combination teaches the invention according to claim 16.  McGowan further teaches the invention wherein the tubular member has a first wall thickness along the housing region, wherein the tubular member has a second wall thickness along the proximal region, and wherein the first wall thickness is smaller than the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region).
Re. Claim 20: The combination teaches the invention according to claim 16.  McGowan further teaches the pressure sensing guidewire further comprising a hydrophobic coating disposed along an outer surface of the tubular member (Paragraph 0076, lines 1-11, a lubricious coating of the exterior surface of the guidewire may be a hydrophobic coating).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palermo (US 5409015 A) (hereinafter – Palermo)
Ferry (US 8703110 B2) – Claim 3: a medical device comprising a PVP agent blended with a silicone binder for the purpose of providing enhanced return echo from a catheter (Col. 1, lines 33-48) to an ultrasound system.
Harris et al. (US 20060030833 A1) – Paragraph 0072: a polymeric coating on a medical device may include PVP, silicone, siloxanes, or mixtures and copolymers of any of the foregoing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791